DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Remarks
The amendments and remarks filed on 11/12/2020 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  
Claims 1, 10-13, 16, 18-31, 39, and 46-50 are pending.
Claim 1 is amended.
Claims 2-9, 14-15, 17, 32-38, and 40-45 are canceled.
Claims 46-50 are new.

Claims 1, 10-13, 16, 18, and 46-50 have been examined on the merits.   

Priority
This application, U.S. Application number 14/773887, is a national stage entry of International Application Number PCT/IL2014/050277, filed on 03/13/2014, which claims under 35 U.S.C. 119(e) the benefit of U.S. provisional Application number 61/782,783, filed on 03/14/2013.
Upon review of the record of U.S. provisional application No. 61/782,783, it has been determined that the method of claims 1, 10-13, 16, 18, and 46-50 is not supported by the disclosure of this provisional application. Specifically, the 61/782,783 application discloses only a method of analyzing the ruminal bacterial community of lactating cows by using a pyrosequencing approach, but not the instantly claimed method, i.e. a method of mimicking a phenotype of a first ruminating animal in a second ruminating animal of an identical species, wherein the phenotype is selected from milk production, meat quality, milk quality and milk quantity, comprising a step of administering to the second ruminating animal a microbial composition comprising bacterial species belonging to the genus of Ruminococcus, Prevotella, and Treponema, which are present in the first ruminating animal. Thus, no benefit of priority is granted to the claims 1, 10-13, 16, 18, and 46-50. The filing date of the international application No. PCT/IL2014/050277 will be used for prior art purposes for these claims. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/25/2021, 08/16/2021, 06/03/2021, 12/02/2020, and 09/14/2020 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97. and have been considered by the examiner.

Rejections - Withdrawn
The rejection of Claim 1, 10-13, 16, 18, and 45 under 35 U.S.C. 103 over Seo et al. in view of Singh et al. and Henn et al. is withdrawn due to the amendment to or cancellation of the claims filed on 11/12/2020.

  Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 50 is indefinite due to the recitation of “The method of claim 1, comprising no more than 20 microbial species”.  It is noted that a method can only be limited by steps, not by the structure of a product. It is unclear how the claimed method can comprise microbial species. For the purpose of examination, the phrase is interpreted as “The method of claim 1, wherein said microbial composition comprises no more than 20 microbial species”.   

Claim Rejections - 35 USC § 103
Claim 1, 10-13, 16, 18, 46, and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seo et al. (previously cited- Asian-Aust. J. Anim. Sci.- 2010), in view of Singh et al. (Indian J. Microbiol.- 2008), Koike et al. (Asian-Aust. J. Anim. Sci., 2009, 22: 131-138), and Henn et al. (U.S. Patent Application Publication No. 2014/0199281 A1, previously cited- 2014).
Regarding claim 1, Seo et al. teach compositions and methods of administering direct-fed microbials (DFM) comprising rumen bacteria to ruminant animals to manipulate the microbial ecosystem in the rumen, where the method of administering DFM improves milk fat content (e.g. phenotype milk quality) and milk yield (i.e. phenotypes of milk production and quantity), or inhibit gastrointestinal infection.  See Seo et al. at Abstract; pg. 1657, left column/first paragraph - right column/first paragraph; and Table 5. It is noted that the inhibiting gastrointestinal infection leads to a healthy ruminant animal, which would consequently improves phenotypes of growth and production, including meat quality, milk quantity and quality, and milk production, considering the fact that unhealthy and ill animals have poor growth and low milk/meat production with poor quality, as evidenced by Seo et al., who teach that administration of DFM/LAB regulates incidence of diarrhea, thus improves weight gain and feed efficiency (See abstract).  Seo et al. specifically teach that ruminal anaerobic bacteria were studied as DFM sources for dairy cows, where Prevotella bryantii was used as a DFM to dairy cows in early lactation which tended to increase milk fat (e.g., interpreted to mean milk quality) in accordance with increased acetate and butyrate concentrations in the rumen, and decreased lactate concentration compared with control treatment, thereby exhibiting the potential to prevent acidosis.  See Seo et al. at pg. 1663, left column, third paragraph.  Seo et al. teach that other ruminal anaerobic bacteria were also studied as DFM sources for dairy cows, where exogenous cellulolytic bacterium Ruminococcus flavefaciens isolated from the rumen of moose (i.e. a first ruminating anima) is supplemented into dairy cows (i.e. a second ruminating animal), which improved digestibility of hay feed in the cows.  See Seo et al. pg. 1663, left column, third paragraph.  Seo et al. further teach ruminal contents from dairy cows may be collected and enriched via two transfers and then used as inocula for further enrichments.  See Seo et al. at pg. 1663, right column, last paragraph. Additionally, Seo et al. teach that the DFM may be administered as a mixed composition.  See Seo et al. at pg. 1660, right column, third paragraph; and pg. 1663, left column, second paragraph.  Seo et al. list microorganisms that are used as DFM for ruminants.  See Seo et al. at Table 1; e.g. at Tables 4-5.  
Seo et al. do not explicitly teach a method of mimicking a phenotype of a first ruminating animal in a second ruminating animal by administering to the second ruminating animal a microbial composition comprising a combination of bacterial species belonging to the genus Ruminococcus, the genus Prevotella, and the genus Treponema; wherein the combination of the bacterial species are present in a rumen microbiome of the first ruminating animal,  and the first and second ruminating animal are of an identical species.
Koike et al. teach that rumen microbes in ruminant animals are comprised of bacteria, fungi, and protozoa, and the rumen bacteria are the major microbes in the rumen, and they produce a wide range of highly active plant fiber-degradation enzymes and play a particularly important role in biological degradation of plant fiber/cellulose in the rumen, because of their much larger biomass and higher activity (abstract, the paragraph spanning both columns in page 131).  Koike et al. also teach that among major rumen bacteria, the bacteria of species belonging to the genus Ruminococcus (i.e. R. flavefaciens, R. albus), the genus Prevotella (i.e. P. ruminicola), and the genus Butyrivibrio (i.e. B. fibrisolvens), as well as the bacteria of Eubacteria species (i.e. E. cellulosolvens and E. ruminantium) are recognized as fibrolytic bacterial species (page 131, last paragraph). Koike et al. further teach that fiber digestion is improved in co-cultures of fibrolytic and non-fibrolytic bacterial species, and that the combination of fibrolytic species (e.g. bacterial species of the genus Ruminococcus, R. flavefaciens or R. albus) with non-fibrolytic Treponema or Butyrivibrio species (i.e. the bacteria species belonging to the genus Treponema or Butyrivibrio) accelerates the rate of cellulose digestion (page 133, left column, paragraph 3), indicating that the combination of rumen bacteria generates a syngeneic effect.
Singh et al. teach metagenomics in the application of rumen ecosystems, where an important application of metagenomics analysis to ruminant nutrition is- the quantitative determination of the total rumen microbial proteins and differentiating between bacterial and protozoal biomass, and real time PCR is used for species- and group-specific detection of rumen bacteria (Note: all of these teachings are relevant to identifying which microbes are present in a rumen microbiome of said first ruminating animal).  See Singh et al. at pg. 223, left column, last paragraph - pg. 224, left column, first paragraph.  Singh et al. also teach applications of metagenomics techniques to the rumen ecosystem have primarily been focused on providing nutrient supply and utilization, and enhanced fiber digestion by the gut flora (page 227, last paragraph, lines 6-10). Singh et al. also teach that gut flora have been identified as an inexhaustible source of biotherapeutics.  See Singh et al. at pg. 222, right column, second paragraph.  Additionally, Singh et al. teach metagenomics tools in microbiological and biotechnological interventions in animals’ GI ecosystem may include exploring the potential of novel microbial species as direct-fed microbials, and developing strategies for bio-monitoring of the trans-inoculated microbes in new hosts (e.g., interpreted to include methods of mimicking a phenotype of a first ruminating animal in a second ruminating animal).  See Singh et al. at pg. 222, Table 1.  Moreover, Singh et al. teach that the data analysis may be function driven analysis, where the approach is based on the identification of the clones that express a desired trait (e.g., phenotype).  See Singh et al. at pg. 217, left column second paragraph; pg. 218, Fig. 1; and pg. 220, right column, last paragraph.  
Henn et al. teach bacterial compositions that comprise at least two types of bacteria, may be administered to livestock (e.g., cows) to treat symptoms of diseases, disorders, and conditions associated with a dysbiosis (e.g., inhibit growth, proliferation, and/or colonization of one or a plurality of pathogenic bacteria in the dysbiotic microbial niche, so that a healthy, diverse and protective microbiota colonizes and populates the intestinal lumen in a new host (i.e. a second ruminating animal, e.g. cow) to establish or re-establish control over pathogens).  See Henn et al. at [0057]; [0059]; [0062]; and [0131].  The list of bacteria, or bacterial combinations, is taught in Table 1 and includes Lachnospiraceae , Ruminococcus, Prevotella, Treponema, Butyrivibrio and Eubacteria (Note: Butyrivibrio are listed as bacteria in the family of Lachnospiraceae).  See Henn et al. at [0062]; pg. 33; pgs. 39-40; pgs. 43-44; pg. 51-53; pgs. 54-55; and pg. 59-60.  Further, Henn et al. teach that bacterial compositions may comprise at least 2, at least 3, at least 4, at least 5. . . or at least 19 types of bacteria.  See Henn et al. at [0062].  Henn et al. also teach that bacterial compositions may be isolated directly from a specimen or taken from a banked stock (relevant to animal of identical species).  See Henn et al. at [0095]. 
It would have obvious to a person of skill in the art to mimic a phenotype (e.g., milk quality, milk quantity/production, meat quality) of a first ruminating animal in the method of Seo et al. by administering DFMs comprising rumen bacteria present in a rumen microbiome of the first ruminating animal to a second ruminating animal, thus improving overall health status and enhancing fiber digestion/nutrition utilization of the second ruminating animal, thereby obtaining/mimicking the phenotype(s) of milk quality, milk quantity/production, and/or meat quality of the first ruminating animal in the second ruminating animal, because these benefits (improving health status and enhancing fiber digestion) and phenotypes (quality and production of milk and meat) are specifically associated with and contributed by the specific DFMs/microbial bacteria present in the rumen of a ruminating animal, as supported by Seo et al., Singh et al., Koike et al., and Henn et al. The combination of Seo et al. with Singh et al., Koike et al., and Henn et al. for mimicking the phenotype using the DFMs would have been motivated and have an reasonable expectation of success, because Singh et al. specifically teach that total rumen microbial identification is possible for exploring the potential of rumen microbial species (in a first ruminating animal) as direct-fed microbials for enhancing nutrient supply/utilization and fiber digestion and providing health benefits, and developing strategies for bio-monitoring of the trans-inoculated microbes in new hosts (in a second ruminating animal). Additionally, Singh et al. teach that the data analysis may be function driven analysis based on a desired trait (e.g., phenotype), which is readily adaptable to the purpose of Seo et al., i.e. the administration of DFM to improve milk fat content (e.g. phenotype milk quality), milk yield (i.e. phenotypes of milk production and quantity), and inhibiting gastrointestinal infection (this function also results in a phenotype of milk quality/production/quantity and/or meat quality) in a new host (i.e. a second ruminating animal). Furthermore, both Seo et al. and Henn et al. teach the purpose in administering microbial compositions are to target and manipulate the microbial ecosystem in the new host/second ruminating animal. See e.g., Seo et al. at 1657, left column last paragraph- right column, first paragraph. Additionally, Henn et al. specifically teach bacterial compositions useful for administering to, for example, cows, to manipulate the rumen microbial ecosystem, and Koike et al. teach important rumen bacteria contributed to the manipulation of the rumen microbial ecosystem. As such, the teachings of Henn et al. and Koike et al. are readily adaptable to the method of Seo et al. of administering DFMs for targeting and manipulating the rumen microbial ecosystem in a second ruminating animal and generating a desirable microbial population, consequently obtaining/mimicking the phenotype of milk quality, milk quantity/production, or meat quality in the second ruminating animal.
It would have also been obvious for a person of ordinary skill in the art to have arrived at the claimed method for mimicking the phenotype of the first ruminating animal by administering to the second ruminating animal the microbial composition comprising bacterial species present in the first ruminating anima, specifically comprising a combination of rumen bacteria species belonging to the genus Ruminococcus, the genus Prevotella, and the genus Treponema in the method of Seo et al., thereby mimicking the phenotype (e.g., milk quality, milk quantity/production, or meat quality) of the first ruminating animal in the second ruminating animal, because these bacterial species are among the most common bacteria species in the rumen of ruminating animals (first ruminating animal), as supported by Koike et al., and the benefits of these rumen bacteria species for delivering the desired phenotypes in ruminating animals (second ruminating animal) had been well known in the art, as supported by Seo et al., who teach that rumen bacteria in the genus Prevotella have the function of increasing milk fat and decreasing lactate (a phenotype of milk quality) and the administration of the Prevotella bacteria to a second ruminating animal/dairy cows leads to acquiring/mimicking the phenotype of milk quality in the animals; and that administration of rumen bacteria in the genus Ruminococcus to second ruminating animals/dairy cows leads to acquiring/mimicking the phenotype of improving fiber digestion and feed utilization in the animals. Further in support, Koike et al. and Singh et al. (page 223, right column, lines 9-12 from bottom) teach that rumen bacteria in the genus Ruminococcus and Prevotella are of fibrolytic species and play a particularly important role in biological digestion of plant fiber in the rumen for providing nutrition supply to ruminating animals, and that the combination of the fibrolytic species with non-fibrolytic species, i.e. Treponema, generates a syngeneic effect and accelerates the rate of fiber digestion. Further in support, Henn et al. teach that administering a microbial composition comprising a combination of bacteria species in the genus of Ruminococcus, Prevotella, and Treponema to livestock (e.g., cows, a second ruminating animal) to inhibit growth, proliferation, and/or colonization of pathogenic bacteria in the rumen to establish or re-establish a healthy, diverse and protective microbiota in the second ruminating animal. Examiner notes that the benefits of improving feed utilization, enhancing fiber digestion and inhibiting pathogenic bacteria in the rumen lead to a more healthy ruminating animal (e.g. dairy cows), which would consequently improves phenotypes of growth and production, such as meat quality, milk quantity and quality, and milk production, in view of the fact that sick and unhealthy animals grow poorly and have low milk/meat production with poor quality.
Regarding the limitation “said first and said second ruminating animals are of an identical species”, it is noted that bacteria in the rumen are anaerobic bacteria. The rumen of an identical species has similar structure and provides similar anaerobic environment that is suitable for colonization of rumen bacteria. Thus, it would have been obvious to administer the bacteria present in the rumen of a first ruminating animal to the rumen of a second ruminating animal of an identical species in the method suggested by Seo et al. and other cited prior art for mimicking the phenotype of the first ruminating animal in the second ruminating animal.
Regarding the limitation “not derived from fecal material” recited in claim 1 and further limitation recited in claim 46, Seo et al., Singh et al., and Koike et al. specifically teach the bacteria used in the methods are rumen bacteria (i.e. bacteria derived from the rumen). Thus, it would have been obvious to administer the bacteria derived from the rumen, not from fecal material, in the method of Seo et al. for manipulating the microbial ecosystem in the rumen in the second ruminating animal. Regarding the limitation “derived from a microbial sample of the rumen of the first ruminating animal” recited in claim 46, the bacteria species of Ruminococcus, Prevotella, and Treponema are commonly present in the rumen microbiome of ruminating animal (first ruminating animal), and the benefits of these bacteria species over improving production/quality of milk as well as controlling diseases and/or enhancing fiber digestion had been well known in the art, as supported by Seo et al., Singh et al., Koike et al., and Henn et al. In addition, the techniques for collecting a microbial sample from the rumen and isolating rumen bacteria had been well-established in the art, as supported by Seo et al. and Henn et al. Furthermore, the metagenomics techniques of Singh et al. are readily available for identifying and selecting bacteria and species from a rumen microbial sample as DFMs relevant to the intended purpose in administering DFMs in the method of Seo et al. As such, in the case that a first ruminating animal has a desired phenotype of milk, meat, and/or pathogen inhibition, it would have been obvious to administer to a second ruminating animal a microbial composition/DFMs comprising bacteria species of Ruminococcus, Prevotella, and Treponema derived from a microbial sample of the rumen of the first ruminating animal for mimicking the phenotype of the first ruminating animal.   
Regarding claims 10 and 13, Seo et al. further teach methods and compositions where administering the DFM (e.g., “feed” supplement)(relevant to claim 13) may be as a feed, or directly via rumen cannula (e.g., interpreted to encompass an enema process), in early lactation once daily for 21 days (e.g., effected more than one time). See Seo et al. at pg. 1657, right column, last paragraph- pg. 1658, left column, first paragraph; pg. 1658, left column, third paragraph; pg. 1659, right column second paragraph; and pg. 1663, left column, second paragraph.
Regarding Claims 11 and 12, Seo et al. further teach that newborn calves do not have well established microbe ecosystem in the intestinal rumen and it is beneficial to administer large amount of beneficial microorganisms to the new born calves (page 1660, right column, paragraphs 2-3).  As such, it would have been obvious to administer a microbial composition comprising bacteria species, which are present in the rumen of a healthy cow (i.e. a first ruminating animal) having a desired phenotype(s) of fiber digestion, inhibiting pathogens, milk quality, or milk quantity/production, to the new born calves (i.e. a second ruminating animal that is of an identical species of the first ruminating animal) in the method suggested by Seo et al. for manipulating the microbial environment in the rumen and establishing a healthy, diverse and protective microbiota, thereby mimicking the phenotype of the first ruminating animal in the second ruminating animal.  With regard to the limitation “not older than one month” in claim 12,  Seo et al. teach administration on newborn calves and it would be obvious “newborn” animal overlaps the limitation of not older than one month.  See Seo et al. at pg. 1660, right column, third paragraph.
Regarding claim 16, Henn et al. further teach that the microbial composition may be administered subsequent to administration of an antibiotic, where the antibiotic is used to pretreat the ruminal gastrointestinal tract of patients/animals before administration of the microbial composition.  See Henn et al. at [0017]/page 4, [135-136], and [0057].  As such, it would have been obvious to administer the DFMs subsequent to administration of an antibiotic in the method suggested by Seo et al. for enhancing the colonization of DFMs in the rumen.
Regarding claim 18, Seo et al. teach that the DFM microbial composition administered to ruminating animals have the beneficial effects of improving milk yield and milk quality (the phenotype).  Seo et al. specifically teach ruminal bacteria were studied as DFM sources for dairy cows to supplement or inhibit gastrointestinal infection, where Prevotella bryantii was used as a DFM to dairy cows in early lactation which tended to increase milk fat (a phenotype milk quality) in accordance with increased acetate and butyrate concentrations in the rumen. As such, the phenotype of milk quality would have an obvious feature in the method suggested by Seo et al. and other cited prior art.  Additionally, Henn et al. teach that the bacteria of Lachnospiraceae such as Butyrivibrio could be included in bacterial compositions along with Ruminococcus, Prevotella, Treponema and/or Eubacteria, being administered to cows to treat intestinal disorders, as indicated above. It is noted that the selection of any of the microbes and species relevant to the intended purpose in administering microbes would have been obvious, because both Seo et al. and Henn et al. teach the purpose in administering microbial compositions are to target and manipulate the microbial ecosystem.  See e.g., Seo et al. at 1657, left column last paragraph- right column, first paragraph. Furthermore, Koike et al. teach that the bacteria of Eubacteria and Butyrivibrio are among the major bacteria present in the rumen, and that the combination of fibrolytic species (e.g. the bacteria of Ruminococcus) with non-fibrolytic Butyrivibrio species generates a syngeneic effect and accelerates the rate of cellulose digestion, as indicated above. As such, it would have been obvious to further include the rumen bacteria of Lachnospiraceae such as Butyrivibrio and/or of Eubacteria in the DFM composition, being administered to the second ruminating animal, in the method suggested by Seo et al. and other cited prior art for enhancing the effect of the composition over cellulose digestion and pathogen-inhibition, thereby mimicking the phenotype(s) of the first ruminating animal in the second ruminating animal. 
Regarding Claim 50, Henn et al. teach that bacterial compositions may comprise at least 3, at least 4, at least 5 . . .  or at least 19 bacteria species. The scope of at least 3 . . .  at least 19 bacteria species is overlapped with that of the claimed “no more than 20 microbial species”, thus rendering the claimed range to be obvious. See MPEP 2144.05. Furthermore, it is considered that the total number of bacteria species in the microbial composition can be readily adjusted by routine optimization for effectively targeting and manipulating the microbial ecosystem of a specific second ruminating animal.  It is well settled that routine optimization is not patentable, even though it results in significant improvement over the prior art (see MPEP 2144.05).
Finally, Examiner notes that the instant claim 1 comprises only one active step, i.e.  administering a microbial composition comprising a combination of bacteria species of the genius Ruminococcus, Prevotella, and Treponema to a second ruminating animal. The claim 1 does not recite any active steps for identifying, selecting, or isolating bacteria species from a rumen microbiome of the first ruminating animal, although the preamble recites the intended purpose of mimicking the phenotype of the first ruminating animal. It is also noted that the limitation “the bacteria species … are present in a rumen microbiome of said first ruminating animal” in the body of the claim 1 is directed to an inherent feature of the “bacteria species” recited in the claim. Moreover, the limitation “thereby mimicking the phenotype of the first ruminating animal …” recited in claim 1 is directed to the outcome of the active step of administering the microbial composition. As indicated above, the combined teachings of the cited prior art suggests a step of administering a microbial composition, which is exactly same as the administering step in the claim. It is presumed that methods having substantially the same step are capable of producing substantially the same outcome. Thus, the claimed method would be obvious and lacks novelty.    
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 1, 10-13, 16, 18, 46-47, and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seo et al. (previously cited- Asian-Aust. J. Anim. Sci.- 2010), in view of Singh et al. (Indian J. Microbiol.- 2008), Koike et al. (Asian-Aust. J. Anim. Sci., 2009, 22: 131-138), and Henn et al. (U.S. Patent Application Publication No. 2014/0199281 A1, previously cited- 2014), as applied to Claim 1, 10-13, 16, 18, 46, and 50, further in view of Van Gylswyk (FEMS Microbiology Ecology, 1990, 73: 243-254).
The teachings of Seo et al., Singh et al., Koike et al., and Henn et al. are described above. 
Regarding claim 47, Seo et al. do not teach that 40-60% of the microbes in the microbial composition belong to the genus Prevotella. However, Seo et al. teach that the microbial organisms are in effective doses, for example, as listed in Table 5.  Seo et al. also teach that Prevotella bryantii is given at 2x1011 cells/dose to specifically increase milk fat.  See Seo et al. at Table 5, and pg. 1663, left column, last paragraph.  Seo et al. further teach providing optimally regulated microbial environments in the digestive/rumen tract.  See Seo et al. at Abstract, lines 1-2.  It is noted that a specific proportion 40-60% of Prevotella bacteria in the microbial composition/DFMs can be achieved by adjusting proportions of other microbes in the microbial composition, while the microbial composition provides the 2x1011 cells/dose as taught by Seo et al. It would have been obvious for a person of ordinary skill to adjust the proportions of microbes in the microbial composition/DFMs, so as to maintain the proportion of Prevotella bacteria in the composition to be 40-60%, in the method suggested by Seo et al. and other cited prior art for administering to the second ruminating animal and effectively mimicking the phenotype of the first ruminating animal in the second ruminating animal, because Seo et al. specifically teach providing optimally regulated microbial environments in the digestive/rumen tract. Furthermore, it had been well known in the art that Prevotella bacteria are one of the most dominant and common bacteria in the rumen and they are present at a portion up to 60% of the ruminal microbes in ruminating animals (first ruminating animal). In support, Van Gylswyk identified and enumerated ruminal microbes in the rumen of dairy cows fed grass silage-based diets, determined rumen Prevotella bacteria quantitatively, and reported that Prevotella bacteria count for 60% of total bacteria from the rumen of the cows. See Van Gylswyk, at abstract and also Table 3, where Bacteroides ruminicola is listed to have a proportional distribution of 60.1%, followed by Butyrivibrio fibrisolvens at 14.4% (Note: Bacteroides ruminicola is a synonym of Prevotella ruminicola). In view of the teachings of the prior art, it would have been obvious to mimic the proportion (e.g. 60%) of Prevotella bacteria in the native rumen environment of a first ruminating animal, so as to provide optimally regulated Prevotella population in a second ruminating animal for effectively mimicking the phenotype of the first ruminating animal in the second ruminating animal.    
Van Gylswyk further teach that the most abundant cellulolytic species are Eubacterium cellusolvens and Ruminococcus flaveciens. It is noted that the teachings of Van Gylswyk further render the bacterial species recited in claims 1 and 18 to be obvious.       
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 1, 10-13, 16, 18, 46, and 48-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seo et al. (previously cited- Asian-Aust. J. Anim. Sci.- 2010), in view of Singh et al. (Indian J. Microbiol.- 2008), Koike et al. (Asian-Aust. J. Anim. Sci., 2009, 22: 131-138), and Henn et al. (U.S. Patent Application Publication No. 2014/0199281 A1, previously cited- 2014), as applied to Claim 1, 10-13, 16, 18, 46, and 50, further in view of Mao et al. (Anaerobe, 24:12-19, published in Aug. 29, 2013).
The teachings of Seo et al., Singh et al., Koike et al., and Henn et al. are described above. 
Regarding claim 48, Seo et al. do not teach that one of the bacteria species in the microbial composition (DFMs) belongs to the genus Succiniclasticum. However, Seo et al. teach providing optimally regulated microbial environments to the rumen tract of a new host (i.e. a second ruminating anima, as indicated above. It would have been obvious to further include rumen bacteria belonging to the genus Succiniclasticum in the microbial composition (DFMs) for administering to the second laminating animal in the method suggested by Seo et al. and other cited prior art for effectively mimicking the phenotype(s) of the first ruminating animal, because it had been well known in the art that Succiniclasticum bacteria is one of the most common ruminal bacteria in ruminating animals (first ruminating animal) and plays an important role in fermentation of feed biomass materials in the rumen. In support, Mao et al. investigated the entire bacterial population in the rumen of dairy cattle using pyrosequencing (title and abstract); and Mao et al. teach that the most common microbial genera in the ruminal community comprise Succiniclasticum along with Prevotella, Ruminococcus, Treponema, and Butyrivibrio, which are present in the rumen of dairy cattle for digesting different diets fed to the cattle, i.e. a control diet (COD) containing 40% concentrate feed and a SARA induction diet (SAID) containing 70% concentrate feed (abstract, page 13/left column/para 2, Table 4).  
 Regarding claim 49, Mao et al. teach the genus Butyrivibrio is one of the most common genera in the rumen for fermenting feed biomass material. Furthermore, it would have been obvious to include bacteria species belonging to the genus Butyrivibrio in the microbial composition for administering to the second ruminating animal in the method suggested by Seo et al. and other cited prior art for the reasons indicated above, see pages 15-16.
It is noted that the teachings of Mao et al. about the bacterial species of Prevotella, Ruminococcus, Treponema, and Butyrivibrio further render the bacterial species recited in claims 1 and 18 to be obvious.       
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments about the 103 rejection of Claims 1, 10-13, 16, 18, and 45 in the response filed on 11/12/2020 (pages 6-7) have been fully considered but they are not persuasive for the following reasons.
As supported by Seo et al., Singh et al., Koike et al., Henn et al., Van Gylswyk, and/or Mao et al., it had been well known in the art that bacteria species belonging to Ruminococcus, Prevotella, and Treponema are among the most common and dominant bacteria present in the rumen of ruminating animal (first ruminating animal); and that bacteria species in the genus Ruminococcus and Prevotella are important fibrolytic bacterial species devoted to cellulose degradation and feed utilization in the rumen; and that the combination of fibrolytic species (e.g. bacteria species in the genus Ruminococcus) with bacteria species in the genus of Treponema generates a syngeneic effect and accelerates the rate of cellulose digestion; and that bacterial species in Ruminococcus, Prevotella and Treponema had been used as DFM for manipulating ruminal microbial ecosystem and establishing a healthy, diverse and protective microbiota in ruminants (second ruminating animals) for improving/mimicking a desired phenotype; and that bacteria species in the genus Prevotella also have the function of increasing milk fat (a phenotype of milk quality) when being administered to a second ruminating animal as a DFM. In view of the ample benefits of these bacterial species taught by the prior art, combining bacterial species belonging to Ruminococcus, Prevotella, and Treponema into the microbial composition in the method suggested by Seo et al. would have been prima facie obvious, and one of ordinary skill in the art would not need any undue experimentation to uncover this particular combination of the bacterial species.  Overall, the instant claims would have been obvious over the combined teachings of the cited prior art for all the reasons indicated above. The claimed method lacks novelty.
  
Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/Qing Xu/

Patent Examiner
Art Unit 1653


11/16/2021